Bleckley, C. J.
Bill in equity by a citizen of Georgia against two defendants, one a Georgia corporation, the other a citizen of Virginia; subject of controversy, title, possession and mesne profits of land, the land being claimed by the complainant as homestead property set apart to him as the head of a family, and afterwards illegally conveyed by him to the corporation; possession alleged to have been turned over by complainant to the corporation, by whom rents and profits were received; the non-resident defendant now has possession, whether under contract of purchase from the corporation unknown, but he retains possession unlawfully as against complainant, and refuses to surrender; prayers, that he be compelled to deliver possession to complainant, that both defendants be decreed to account for and pay the rents received since the the premises went into their possession, and for general relief.
Held, that as no privity of contract, of conduct or of estate between the defendants is alleged in the bill, there is a misjoinder of the parties defendant; consequently there is a separable controversy wholly between each of them and the complainant, and the nonresident (being a citizen of Virginia) can remove the cause to the proper circuit court of the United States.
Judgment affirmed.